Citation Nr: 1216295	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to November 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ).  At that time, the Veteran submitted additional evidence along with a waiver of consideration by the originating agency.  This evidence consisted of duplicate copies of the Veteran's service treatment records.  Referral to the originating agency is not required.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Right ear hearing loss disability is not attributable to service or shown within the initial post separation year; and a hearing loss disability of the left ear for VA purposes is not shown at any time.

2.  Tinnitus is not attributable to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claim for service connection for hearing loss disability and tinnitus in May 2008.  The RO provided him with all required notice in a letter dated in June 2008, prior to the initial adjudication of the claims.  VA has satisfied its duty to notify.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  All relevant medical records have been obtained and associated with the record.  The Veteran has been afforded a VA audiological examination in response to the claims herein decided.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) identified the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Florida Department of Veterans Affairs.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his report of acoustic trauma in service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that the VLJ substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In regards to the October 2008 VA medical examination and opinion, the Veteran reports that the VA audiologist conducting his examination is renowned for providing negative opinions and, on this basis, disputes the validity of the opinion.  However, the Board finds no basis to set aside the October 2008 VA audiological opinion.  The Veteran has not disputed the medical findings or the rationale for the medical opinion; but rather, he disputes the conclusions reached by the audiologist based on his belief that the examiner had provided identical negative medical opinion in other veterans' cases.  The Board finds that this collateral attack on the medical opinion has no value in this case as the report of examination and medical opinion are fully supported.  Furthermore, the Veteran has had an opportunity to provide a medical opinion from another qualified medical professional, but has not.
Accordingly, the Board will address the merits of the claims.

II.  Claims for Service Connection

The Veteran seeks service connection for hearing loss disability and tinnitus.  He avers that he developed hearing problems as a result of acoustic trauma incurred during active duty.  At his June 2011 hearing, the Veteran testified that he had noise exposure in service due to his military duties that included firing a shoulder-fired missile weapon and exposure to artillery fire during military exercises.  The Veteran reported that on one occasion he had removed his earplugs and then a gun fired next to his right ear and he worried that his eardrum had been damaged.  He stated that his hearing was diminished for 3 to 4 days afterwards and he had ringing in the ears for about 8 to 10 days afterwards.  He further stated that he did not report this incident because he did not want to be reprimanded for not wearing his ear protection.  The Veteran testified that he first noticed hearing loss at the end of his military career.  He further testified that he first noticed tinnitus soon after he was discharged-noting that it was intermittent at first, but is now persistent.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disorders such as sensorineural hearing loss may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability and tinnitus.  A left ear hearing loss disability as defined by VA is not currently shown and has not been shown at any time during the pendency of the claim.  In addition, the preponderance of the evidence shows that hearing loss disability of the right ear and tinnitus are not related to service.  With respect to both ears, hearing is shown to be within normal limits in service.  The Court has established that the threshold for normal is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, the Veteran's in-service hearing and audiometric testing reflects normal findings.  No professional has established that such normal findings are indicative of disease or injury.  Additionally, hearing loss-to include hearing loss disability of the right ear as defined by VA-and tinnitus are not shown for many years after service.  Hearing loss and tinnitus are first reported many years after service discharge, and the current findings for right ear hearing loss disability and tinnitus have not been attributed to service by competent evidence.

As an initial matter, the Board concedes that the Veteran had acoustic trauma in service.  Service treatment records reflect that the Veteran was routinely exposed to hazardous noise.  Also, the Board concedes the presence of a hearing loss disability as defined by VA for the right ear as the VA audiometric findings show a 55 decibel loss at the 4000 Hertz frequency.  However, neither credible evidence of continuity of symptomatology nor competent nexus-type evidence has been presented as to right ear hearing loss disability or tinnitus.

Service treatment records show no hearing complaints or treatment, and that hearing was within normal limits during service and at service separation.  Reference audiograms in service reflect pure tone thresholds, in decibels, were as follows for the right (R) and left (L) ears, respectively:




HERTZ



500(R/L)
1000(R/L)
2000(R/L)
3000(R/L)
4000(R/L)
June 1988
5/10
0/0
0/0
0/0
5/0
July 1989
5/0
0/0
0/0
0/0
0/10
March 1992
5/0
5/0
5/0
0/0
5/10

Report of medical history dated in March 1992 reflects that the Veteran denied hearing and ear trouble.

Report of separation examination dated in April 1994 reflects that audiometric findings for pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
10
LEFT
5
0
0
0
10

The Veteran reported that he did not know if he had hearing loss on the history portion of that examination.

The Board has considered the Veteran's statements.  The Board accepts that the Veteran is competent to report hearing loss, ringing ears, and noise exposure.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

However, to the extent that the Veteran reports having hearing loss attributable to service, he is not competent given that this opinion may not be rendered based on the Veteran's personal observation, and because he lacks any particular skill or expertise that would render his opinion competent in this regard.  Jandreau v. Nicholson, supra.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's nexus opinion has no probative value.

Regarding continuity of symptomatology, the Board observes that the Veteran testified that he noticed hearing loss at the end of his military career and tinnitus soon after service discharge.  However, the Board finds that, to the extent that he reports continuity of hearing loss symptoms and tinnitus since service, he is not credible.  He is not credible in view of (1) the essentially normal in-service audiometric findings, (2) the absence of any report of hearing loss or tinnitus when receiving private medical treatment for ear problems in August 2005, (3) his denial of hearing loss and tinnitus on VA physical examination for ongoing medical problems in September 2006, (4) the many years intervening service discharge and the first documented report of hearing loss and tinnitus, and (5) the inconsistent history reported by the Veteran-the Veteran reported onset of tinnitus since roughly 2005 on VA examination in 2008 whereas he reported having tinnitus soon after service discharge at his personal hearing in 2011.   Also, notably, the Veteran did not report having hearing loss or tinnitus related to service when he filed his original claim for VA compensation in 1995.  Therefore, his statements have diminished probative value in this regard.

The Board assigns greater probative value to the October 2008 VA medical opinion, which found that the Veteran's hearing loss and tinnitus are not caused by or a result of exposure to high levels of noise while on active duty.  With respect to hearing loss, the examiner found it was not related to in-service noise exposure because his hearing tests in service and at service discharge were within normal limits.  With respect to tinnitus, the examiner noted that the Veteran reported having tinnitus for only the past 2 to 3 years and that this condition was not likely related to service given the length of time intervening noise exposure in service and his reported the onset of symptoms.  The Board finds that VA medical opinion is more probative as it was prepared by a skilled, neutral, medical professional in the field of hearing after obtaining a history from the Veteran, reviewing the claims folder, and conducting an audiological evaluation.  Furthermore, the opinion is probative in this matter because it is supported by a rationale.

According, the claims must be denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


